DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-21, 23, and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0125736 A1; hereinafter “Kim”).
Regarding Claim 12, referring to at least Fig. 1 and related text, Kim teaches a light-emitting device comprising: a first electrode (115B) (paragraph 50); a second electrode (140) (paragraph 50); and an EL layer (at least 123) between the first electrode and the second electrode (paragraph 50), the EL layer comprising an emission center substance (123 formed of blue emission material) (paragraph 56), wherein the first electrode and the second electrode overlap each other (fig. 1), wherein one of the first electrode and the second electrode is a reflective electrode (paragraph 52) and the other is a semi-transmissive and semi-reflective electrode (paragraph 50), wherein the light-emitting device comprising an emission spectrum having a peak wavelength of blue color determined by the micro-cavity effects (Fig. 4 and paragraphs 60,65).
While Kim does not explicitly disclose the energy property of the light-emitting device by the claimed formula (1): “Eave ≤ Eem ≤ 0.95Eedge (1)”, Kim teaches the light-emitting device identical to that of claim 12 structurally and compositionally as discussed above.  It is also noted that claim 12 does not further distinguish from Kim by additionally reciting other structures/compositions.  Accordingly, since the light-emitting device including  structures/compositions disclosed in Kim is identical to that of the claim, claimed property or function, claimed by the formula (1), is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claims 13-15, it is noted that the recitation of “an emission spectrum obtained from a solution” in claims 13-15 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Kim teaches all the structures of the light-emitting device as a product including the emission center substance with the emission spectrum, the claimed method (i.e., method steps to obtain the emission spectrum) does not distinguish from the prior art. 
Regarding Claim 16, Kim teaches wherein the emission center substance is capable of emitting blue light (paragraph 56).
Regarding Claims 17-21, while Kim is silent regarding properties of the light-emitting device in claims 17-21, claims 17-21 are also rejected with the similar reason for rejecting claim 12 as discussed above since Kim teaches each and every limitation of the light-emitting device recited in the claims.    
Regarding Claim 23, Kim teaches a light-emitting apparatus comprising: the light-emitting device according to claim 12, and one of a transistor and a substrate (paragraphs 6-9).
Regarding Claim 26, referring to at least Fig. 1 and related text, Kim teaches a light-emitting device comprising: a first electrode (115B) (paragraph 50); a second electrode (140) (paragraph 50); and an EL layer (at least 123) between the first electrode and the second electrode (paragraph 50), wherein the first electrode and the second electrode overlap each other (fig. 1), wherein one of the first electrode and the second electrode is a reflective electrode (paragraph 52) and the other is a semi-transmissive and semi-reflective electrode (paragraph 50), wherein the EL layer comprises an emission center substance (123 formed of blue emission material) (paragraph 56), wherein the light-emitting device comprising an emission spectrum having a peak wavelength of blue color determined by the micro-cavity effects (Fig. 4 and paragraphs 60,65).
While Kim does not explicitly disclose the energy property of the light-emitting device by the claimed formula (1): “Eave ≤ Eem ≤ 0.95Eedge (1)”, Kim teaches the light-emitting device identical to that of claim 12 structurally and compositionally as discussed above.  It is also noted that claim 12 does not further distinguish from Kim by additionally reciting other structures/compositions.  Accordingly, since the light-emitting device including  structures/compositions disclosed in Kim is identical to that of the claim, claimed property or function, claimed by the formula (1), is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Furthermore, it is noted that the recitation of “the emission center substrate in a solution state…an emission spectrum of the emission center substance in the solution state” in the claim is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Kim teaches all the structures of the light-emitting device as a product including the emission center substance with the emission spectrum, the claimed method (i.e., method steps to obtain the emission spectrum) does not distinguish from the prior art.
Regarding Claims 27 and 31, while Kim is silent regarding properties of the light-emitting device in claims 27 and 31, claims 27 and 31 are also rejected with the similar reason for rejecting claim 26 as discussed above since Kim teaches each and every limitation of the light-emitting device recited in the claims.    
Regarding Claims 28-29, see the rejection of claim 26 regarding the product by process limitation, which is also applied for rejecting claims 28-29.  
Regarding Claim 30, Kim teaches wherein the emission center substance is capable of emitting blue light (paragraph 56).
Regarding Claim 32, Kim teaches an electronic device comprising the light-emitting device according to claim 26 (paragraph 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 22, teaching of Kim has been discussed above including a capping layer 150 on a first surface of the semi-transmissive and semi-reflective electrode (a top surface of 140) (fig. 1 and paragraph 50), wherein a second surface of the semi-transmissive and semi-reflective electrode and the reflective electrode face each other (fig. 1), and wherein the second surface is an opposite surface to the first surface (fig. 1).
While Kim does not explicitly disclose a material choice for the capping layer 150, it would have been obvious to one of ordinary skill in the art to utilize a readily available organic material such as NPD/NPB, which has a molecular weight greater than 300 and less than 1200, for the capping layer in order to obtain the predictable result.  

Regarding Claims 24-25, teaching of Kim has been discussed above except an electronic device comprising: one of a sensor, an operation button, a speaker and a microphone (claim 24) and a lighting device comprising: a housing (claim 25).  Nevertheless, it would have been obvious to one of ordinary skill in the art to package the the OLED device in Kim’s reference in a housing in order to provide the packaged OLED device and utilize the packaged OLED device in various electronic devices such as a smart phone as its usage.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829